Per Curiam
Under the above caption, one Joe Parsons, pro se, an inmate of the Indiana State Prison, has presented to this court a paper which he styles an “Appeal to the Supreme Court of the State of Indiana.” In this paper he states that he was convicted of second degree arson in the Randolph Circuit Court on November 1, 1949, and sentenced to the Indiana State Prison. That he filed a motion to vacate the judgment against him .in the cause on March 6, 1951, which the trial' court denied. He further states that on December 8, 1952, he filed a motión in the trial court to reverse the judgment; that the trial court has not ruled on this motion nor fixed a date for a hearing thereon. Because of this situation he asks that a mandate be issued from the Supreme Court commanding the Randolph Circuit Court and its Judge to fix a date for the hearing of the petition to reverse the judgment. He'has filed five copies of this paper. The paper is not verified.
Apparently the prisoner seeks some action by way of man-' déte against the' judgment rendered in the trial court. How-‘ ever, he has wholly failed to recognize Rule 2-35 of this court *704and has filed no certified copies of the pleadings, orders and entries pertaining to the subject matter which he seeks to present by the paper filed, nor has he made any exhibits thereto.
With this situation before us we cannot decipher the purpose of the petition. Our books are so full of authorities with respect to this situation that we shall not burden this opinion by re-citing them.
Because of the failure to file the certified copies noted the petition is denied.
Note.—Reported in 124 N. E. 2d 210.